Exhibit 10.19B

BANC OF CALIFORNIA, INC.

2013 OMNIBUS STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT MASTER AGREEMENT

FOR EMPLOYEE EQUITY OWNERSHIP PROGRAM GRANTS

RSU No.                     

Restricted Stock Units are hereby awarded on the date of grant (the “Grant
Date’) and specific terms and to the person (the “Grantee”) set forth in Exhibit
A hereto, pursuant to this Restricted Stock Unit Master Agreement (this
“Agreement”), by Banc of California, Inc. (f/k/a First PacTrust Bancorp, Inc.),
a Maryland corporation (the “Company”).

1. Award. The Company hereby awards to the Grantee the number of Restricted
Stock Units set forth in Exhibit A hereto (“RSUs”), with each RSU representing
the right to receive one share of Common Stock, pursuant to the Employee Equity
Ownership Program administered under the Banc of California, Inc. (f/k/a First
PacTrust Bancorp, Inc.) 2013 Omnibus Stock Incentive Plan, as the same may be
amended from time to time (the “Plan”), and upon the terms and conditions and
subject to the restrictions in the Plan and as hereinafter set forth. A copy of
the Plan, as currently in effect, is incorporated herein by reference and is
attached hereto. Capitalized terms used herein which are not defined in this
Agreement shall have the meaning ascribed to such terms in the Plan.

2. Restrictions on Transfer; Vesting. When vested, each RSU will entitle the
Grantee to receive one share of Common Stock. The RSUs may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated by the
Grantee, except upon the death of the Grantee, by will or by the laws of descent
and distribution.

Except as otherwise provided in Section 3 of this Agreement or Exhibit A hereto,
provided that the Grantee is serving as a director, officer, employee or
consultant of the Company or any Subsidiary or Affiliate as of the date of
vesting, the RSUs shall become vested in accordance with the vesting schedule
set forth in Exhibit A hereto.

3. Termination of Employment. Upon the Grantee’s Termination of Employment for
any reason other than due to death or Disability, any unvested RSUs shall become
forfeited. In the event that the Grantee’s Termination of Employment is due to
death or Disability, the RSUs, if not theretofore vested, shall vest in full as
of the date of such Termination of Employment.

4. Grantee’s Rights. The Grantee shall have no voting rights, no right to
receive any dividends (or dividend equivalents) and no other rights of a
stockholder with respect to the shares of Common Stock underlying the RSUs
unless and until such shares of Common Stock are issued to the Grantee in
payment of the RSUs.

5. Payment of Award. An RSU that has vested (“Vested RSU”) shall be paid in the
form of a share of Common Stock, as of the earliest to occur of the
following: (A) the applicable scheduled vesting date set forth in Section 2
above (“Scheduled Vesting Date”), or (B) the date of Grantee’s Termination of
Employment due to death or Disability. Such payment shall be made as soon as
practicable following the applicable Scheduled Vesting Date or the date of



--------------------------------------------------------------------------------

Termination of Employment due to death or Disability, but in no event later than
thirty (30) days following the Scheduled Vesting Date or the date of Termination
of Employment due to death or Disability.

6. Adjustments. In the event of a Corporate Transaction or Share Change, the
RSUs shall be adjusted as and to the extent provided in Section 3(d) of the
Plan.

7. Effect of Change in Control. Section 10 of the Plan shall not apply to the
treatment of the RSUs upon and following a Change in Control.

8. Delivery and Registration of Shares. The Company’s obligation to deliver
shares of Common Stock hereunder shall, if the Committee so requests, be
conditioned upon the receipt of a representation that the Grantee, or any other
person to whom such shares are to be delivered, is acquiring such shares without
a view to the distribution thereof. In requesting any such representation, it
may be provided that such representation requirement shall become inoperative
upon a registration of such shares or other action eliminating the necessity of
such representation under the Securities Act of 1933, as amended, or other
securities law or regulation. The Company shall not be required to deliver any
shares of Common Stock hereunder prior to (i) the listing or approval for
listing upon notice of issuance of the shares on the Applicable Exchange,
(ii) any registration or other qualification of such shares under any state or
federal law, rule or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, determine to be necessary or advisable
and (iii) obtaining any other consent, approval, or permit from any state or
federal government agency which the Committee shall, in its absolute discretion
after receiving the advice of counsel, determine to be necessary or advisable.

9. Plan and Plan Interpretations as Controlling. The RSUs hereby awarded and the
terms and conditions herein set forth are subject in all respects to the terms
and conditions of the Plan, which are controlling. All determinations and
interpretations made in the discretion of the Committee shall be binding and
conclusive upon the Grantee or the Grantee’s legal representatives with regard
to any question arising hereunder or under the Plan.

10. Clawback. All RSUs granted pursuant to this Agreement and all shares of
Common Stock issued hereunder shall be subject to any clawback, recoupment or
forfeiture provisions (i) required by law or regulation and applicable to the
Company or its Subsidiaries or Affiliates as in effect from time to time or
(ii) set forth in any policies adopted or maintained by the Company or any of
its Subsidiaries or Affiliates as in effect from time to time.

11. Grantee Service. Nothing in this Agreement shall interfere with or limit in
any way the right of the Company or any Subsidiary or Affiliate to terminate the
Grantee’s employment or service at any time, nor confer upon the Grantee any
right to continue in the employ or service of the Company or any Subsidiary or
Affiliate.

12. Withholding Tax. Upon the vesting of the RSUs, the Company may withhold from
any payment or distribution made hereunder sufficient shares of Common Stock to
cover any applicable withholding and employment taxes, or require the Grantee to
remit to the Company an amount sufficient to satisfy such taxes.

 

-2-



--------------------------------------------------------------------------------

13. Notices. All notices hereunder to the Company shall be delivered or mailed
to it addressed to the Secretary of Banc of California, Inc., 18500 Von Karman
Avenue, Suite 1100, Irvine, California 92612. Any notices hereunder to the
Grantee shall be delivered personally or mailed to the Grantee’s current address
according to the Company’s personnel files. Such addresses for the service of
notices may be changed at any time, provided written notice of the change is
furnished in advance to the Company or to the Grantee, as the case may be.

14. Severability. The various provisions of this Agreement are severable in
their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.

15. Governing Law; Headings. This Agreement and actions taken hereunder shall be
governed by and construed in accordance with the laws of the State of Maryland,
without reference to principles of conflict of laws. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.

16. Amendment. This Agreement may be amended or modified by the Committee at any
time; provided, that, no amendment or modification that materially impairs the
rights of the Grantee as provided by this Agreement shall be effective unless
set forth in writing signed by the parties hereto, except such an amendment made
to cause the terms of this Agreement or the RSUs granted hereunder or shares of
Common Stock issued hereunder to comply with applicable law (including tax law),
Applicable Exchange listing standards or accounting rules. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

17. Grantee Acceptance; Counterparts. The Grantee shall signify the Grantee’s
acceptance of the terms and conditions of this Agreement by signing in the space
provided in Exhibit A to this Agreement and returning a signed copy thereof to
the Company at the address set forth in Section 13 above. This Agreement may be
executed in counterparts, each of which shall be deemed an original, but which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

18. Section 409A. The RSUs are intended to comply with Section 409A of the
Code. Notwitstanding anything herein to the contrary, this Award shall be
interpreted, operated and administered in a manner consistent with this
intention.

[Signature page follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date of grant set forth in Exhibit A to this Agreement.

 

  BANC OF CALIFORNIA, INC. By:  

 



--------------------------------------------------------------------------------

EXHIBIT A

RSU No.                     

Name of Grantee:

Date of Grant:

RSUs Granted:

Vesting Schedule:

 

Date of Vesting

  

Number of RSUs Vested

        